Citation Nr: 1535332	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  11-18 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1990, January 1991 to February 1991, and from April 1998 to November 1998. The Veteran served in the National Guard from August 1991 to November 1995. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas denying service connection. The Board remanded the case for additional development in June 2014 and March 2015.  

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS). The Veteran testified at a Travel Board hearing before the undersigned in February 2013.  A transcript of the hearing is associated with the Veteran's file. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability is not attributable to service and a sensorineural hearing loss was not compensably disabling within one year of the appellant's separation from active duty.  

2.  Tinnitus is not attributable to service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2014).
 
 2.  Tinnitus was not incurred in or aggravated by service, and it may not be presumed to have been incurred therein. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated December 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service medical treatment records identified by the Veteran have also been obtained.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded two VA examinations for his claimed hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds these VA examinations, and associated addendums, taken together, are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as audiometric evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinion rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant appeal has been previously remanded in June 2014 and March 2015 for the provision of a VA examination and to obtain outstanding treatment records.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Finally, as noted above, the Veteran was provided a hearing before the Board in February 2013.  The Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and adjudication of the Veteran's appeal may proceed.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology. 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  VA considers high frequency sensorineural hearing loss and tinnitus organic diseases of the nervous system and therefore presumptive disabilities.

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The March 2010 and July 2014 VA audiology examinations reveal the Veteran suffers from a current bilateral hearing loss disability and recurrent tinnitus for VA purposes.  See 38 C.F.R. § 3.385; see also Charles v. Principi, 16 Vet.App. 370, 374-75 (2002).   VA concedes the Veteran was exposed to acoustic trauma in service as an infantryman.  

The Board finds that there was no disability for VA purposes manifested during active service.  A review of the in-service medical records reveal the Veteran had normal hearing at his enlistment examination in November 1985, as well as at a second examination in October 1987.  Treatment records reveal the Veteran complained of ringing in his ears in May 1988 and September 1988.  An October 1988 hearing examination revealed mild threshold shift at 500 Hertz bilaterally but was otherwise within normal limits.  Any hearing loss or ringing in the ears resolved afterward as evidence by a normal hearing examination in August 1991.  In a November 1997 report of medical history, the Veteran denied ear trouble or loss of hearing.  Finally, a December 1997 report of medical examination revealed normal hearing.  

There is no competent evidence of continuity of symptomatology since service.  In this regard, the first post-service medical evidence of a hearing loss disability for VA compensation purposes is documented in March 2010, twelve years after the Veteran's separation from active service.   During the March 2010 examination, the Veteran stated his onset of tinnitus occurred after military service, and he could not relate a specific event to the onset.  The passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson, 230 F.3d at 1333.    

The Veteran testified at his February 2013 hearing that he experienced hearing loss and ringing in his ears during service and that his symptoms continuously worsened afterward.  The Veteran emphasizes a 1986 incident in which a concussion grenade went off three feet in front of him which was "exceedingly deafening."  At the hearing, for the first time, the Veteran traced the onset of tinnitus to an incident at Fort Campbell when he exited a helicopter and heard a high-pitched frequency that sounded like "10 million mosquitoes."  

The Board accepts that the Veteran was exposed to acoustic trauma during service and that he experienced isolated symptoms of hearing loss and/or tinnitus during service.  However, the Board does not find credible the claim of continuity of symptoms following service.  This is due to inconsistent histories provided by the Veteran during the March 2010 examination and the February 2013 hearing, in regards to the onset of symptoms.  The Veteran was examined in July 2014 and he once again could not provide a specific event linking the onset of symptoms, though he did provide a specific event at the hearing.  The Veteran's claim of continuity of symptoms is also inconsistent with the November 1997 report of medical history in which the he denied ear problems or hearing loss.   

There is no competent evidence that the Veteran's hearing loss or tinnitus manifested to a compensable degree within one year of discharge from active duty.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

The Veteran was provided with VA audiological examinations on March 2010 and July 2014.  The July 2014 examination was supplemented with addendums dated November 2014 and April 2015.  Further reference by this Board to the July 2014 examination should be considered in light of both subsequent addendums.  The July 2014 opinion concludes that the Veteran's current hearing loss and tinnitus are not caused by or a result of the Veteran's military service.  In support of this opinion, the VA examiner relies on the normal hearing results in 1987, 1991, and 1997, in addition to the delayed onset of reported symptoms following discharge.  The VA examiner in April 2015 cited a study by the Institute of Medicine whereby current science regarding recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The VA examiner indicates that the October 1988 examination, which revealed mild threshold shifts at 500 Hertz bilaterally, was an outlier in light of the several subsequent normal examinations.  Based on the delayed onset of symptoms and the several normal hearing examinations in service, the VA examiner ultimately concluded that the Veteran's current hearing loss and tinnitus is less likely than not due to military noise exposure, and more likely than not due his 15 year history working as a firefighter after service where he was exposed to occupational noise.  

The Board has considered the Veteran's lay statements.  The Board accepts that the Veteran is competent to report hearing loss, ringing ears, and noise exposure.  Layno v. Brown, 6 Ve. App. 465, 469 (1994).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) ; 38 CFR § 3.303(a).  

While the Board does not question the Veteran was exposed to acoustic trauma in service, there remains no competent opinion of record linking his current bilateral hearing loss and/or tinnitus to such noise exposure.  While the Veteran claims his disorders are related to active service, he is not competent to give a medical opinion on the diagnosis or etiology of a condition because he lacks particular skill or expertise that would render his opinion competent in this regard.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., decreased hearing ability; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of his specific disorder, i.e., sensorineural hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

The Veteran states that an examiner in 1990 told him he suffers from 15% hearing loss, however this statement not unreliable.   The connection between what a physician says and the layman's account of what he purportedly said, when filtered through a layman's sensibilities is attenuated and inherently unreliable.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In sum, there is no competent, credible and probative evidence of hearing loss for VA purposes in service or evidence of compensably disabling pathology one year of separation from active duty, nor is there credible evidence of chronicity of symptomatology since service discharge.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current hearing loss and/or tinnitus and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  There is no competent medical evidence in support of this claim, and the several normal hearing examinations noted during service, the negative VA examiner's opinion, and the length of time between the Veteran's separation from active service and first reported complaints of hearing loss and tinnitus weighs against the claim.

Accordingly, the Board finds that the claim for service connection for a bilateral hearing loss disability and tinnitus must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence, however, preponderates against entitlement to service connection that doctrine is not applicable.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for recurrent tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


